IN THE SUPREME COURT OF MISSISSIPPI

                                      NO. 2001-IA-00320-SCT

WAYNE GENERAL HOSPITAL, CIRILA REYES,
M.D., R. KELVIN SHERMAN, M.D., AND WILLIAM
E. POWELL, M.D.

v.

WANDA HAYES, INDIVIDUALLY, AND AS NEXT
FRIEND AND NATURAL GUARDIAN OF
LATARIUS HAYES, A MINOR ON BEHALF OF ALL
WHO ARE ENTITLED TO RECOVER UNDER THE
WRONGFUL DEATH AND SURVIVAL STATUTE
FOR THE DEATH OF WA'LANDRA MESHA
HAYES, DECEASED

                                   ON MOTION FOR REHEARING

DATE OF JUDGMENT:                                 2/5/2001
TRIAL JUDGE:                                      HON. JAMES E. GRAVES, JR.
COURT FROM WHICH APPEALED:                        HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:                         MATTHEW D. MILLER
                                                  ROBERT D. GHOLSON
                                                  J. ROBERT RAMSAY
ATTORNEY FOR APPELLEES:                           GERALD PATRICK COLLIER
NATURE OF THE CASE:                               CIVIL - MEDICAL MALPRACTICE
DISPOSITION:                                      REVERSED AND REMANDED - 03/25/2004
MOTION FOR REHEARING FILED:                       11/20/2003
MANDATE ISSUED:

        EN BANC.

        SMITH, PRESIDING JUSTICE, FOR THE COURT:

¶1.     The motion for rehearing is denied. The previous opinions of this Court are withdrawn, and this

opinion is substituted therefor.
¶2.     This interlocutory appeal arises from the Circuit Court of Hinds County, where the trial judge

refused to grant the defendants’ motion for transfer of venue. We reverse and remand this action for

proceedings consistent with this opinion, finding that: (1) the plaintiffs were not reasonably diligent in

investigating the cause of their decedent’s injuries; considering the facts and circumstances present at the

time of death, the plaintiffs knew or reasonably should have known enough to recognize that some negligent

conduct had occurred; therefore, the plaintiffs do not benefit from the discovery rule; their claims against

the University of Mississippi Medical Center, Dr. Mark Dabagia, and Dr. Avinash Gulanikar (“UMMC

Defendants”) were time barred, and, as a result, the UMMC defendants were not proper parties to this

lawsuit; (2) the trial judge abused his discretion in refusing the defendants’ motion to transfer venue since

there was no reasonable basis for the plaintiffs’ claims against the UMMC defendants; (3) Wayne General

Hospital (“WGH”) is a community hospital for purposes of the MTCA and is therefore entitled to venue

in Wayne County as a matter of right; and (4) the issue of whether the plaintiffs’ claims against WGH

should have been dismissed is not properly before this Court.

                                                 FACTS

¶3.     On September 22, 1997, Wa’Landra Mesha Hayes was admitted by Dr. Kelvin Sherman to

Wayne General Hospital (“WGH”) for twenty-four hour outpatient observation for pneumonia. While at

WGH, Wa’Landra exhibited respiratory distress, facial edema, liver enlargement, and signs of renal failure

and was thereafter transferred to the UMMC. There is a gap in the record between September 23, 1997,

and September 28, 1997. During this time, it is unknown where Wa’Landra was hospitalized and what

procedures and medications were given.

¶4.     The UMMC doctors determined that Wa’Landra required a peritoneal dialysis catheter. Dr. Mark

Dabagia ("Dr. Dabagia") performed the procedure. Wa’Landra's bowels were perforated, and this


                                                     2
resulted in peritonitis. A serious infection then developed in Wa’Landra’s blood stream. She was later

transferred to Arkansas Children's Hospital in Little Rock, Arkansas.

¶5.     Wa’Landra died on October 13, 1997. Her death certificate lists cardiomyopathy, congestive

heart failure, and sepsis as the causes of death. The plaintiffs contend that UMMC and its treating

physicians contributed to Wa’Landra’s death.

¶6.     In the fall of 1999, Wanda Ann Hayes met a former employee of WGH, Venus McDougle. Venus

was a nurse at WGH during the time that Wa’Landra was treated there. During this chance meeting, Venus

alleged that she witnessed negligent care of Wa’Landra at WGH. Thus, the plaintiffs contacted an attorney

and proceeded with a claim. On December 21, 1999, some 2 years and 2 months after Wa’Landra's

death, plaintiffs submitted Notice of Claim letters, as required by the MTCA. On March 27, 2000, the

Plaintiffs filed a complaint in the Circuit Court of the First Judicial District of Hinds County, Mississippi.

The complaint listed the following as defendants: WGH, the UMMC Defendants, Dr. Kelvin Sherman, Dr.

William Powell, Dr. Cirila Reyes, and John Doe Persons and Entities. WHG, Dr. Sherman, Dr. Powell,

and Dr. Reyes are all residents of Wayne County. The UMMC Defendants are all residents of Hinds

County.

¶7.     The UMMC Defendants filed a motion for summary judgment claiming lapse of the applicable

statute of limitations under the MTCA, denial of negligence, individual immunity, and improper notice under

the MTCA. Both Dr. Dabagia and Dr. Gulanikar submitted affidavits in support of the motion.

¶8.     In response to thedefendants’ motion for summary judgment, the plaintiffs asserted that they

properly complied with the MTCA. The Plaintiffs submitted an affidavit of Dr. John A. Tilelli. After a

review of the medical records, Dr. Tilelli concluded that WGH, Dr. Sherman, Dr. Reyes, and Dr. Powell

had been negligent in their care of Wa’Landra. However, Dr. Tilelli made no mention of the UMMC


                                                      3
Defendants in his affidavit. The plaintiffs also responded with an affidavit of Netra McElroy, a certified

nurse practitioner.

¶9.     The plaintiffs subsequently agreed to dismiss the UMMC Defendants from this action. As a result,

the trial entered an Agreed Order of Dismissal Without Prejudice as to the UMMC Defendants. After the

dismissal, WGH, joined by Dr. Sherman and Dr. Powell, moved to transfer venue. The trial court denied

the motion.

¶10.    On February 22, 2001, the defendants, WGH, Dr. Reyes, Dr. Sherman, and Dr. Powell, filed a

Petition for Interlocutory Appeal in which we granted. See M.R.A.P. 5

                                              DISCUSSION

        I.       THE UNIVERSITY OF MISSISSIPPI MEDICAL CENTER, DR.
                 MARK DABAGIA, AND DR. AVINASH GULANIKAR WERE
                 NEVER PROPER PARTIES TO THIS LAWSUIT SINCE ANY
                 CLAIMS AGAINST THEM WERE BARRED BY THE ONE YEAR
                 STATUTE OF LIMITATIONS PROVIDED BY MISS. CODE ANN.
                 § 11-46-11(3).

¶11.    This Court applies the de novo standard of review when deciding issues of law. ABC Mfg. Corp.

v. Doyle, 749 So. 2d 43, 45 (Miss. 1999). The “application of a statute of limitations is a question of

law.” Sarris v. Smith, 782 So. 2d 721, 723 (Miss. 2001). Therefore, the de novo standard applies to

our review of WGH’s first assignment of error.

¶12.    Defendants WGH, Dr. Sherman, Dr. Powell, and Dr. Reyes argue that venue in Hinds County was

never proper since all claims against the UMMC Defendants were barred by the one year statute of

limitations provided for in the MTCA. Additionally, they assert that the discovery rule is not applicable

because there was no latent injury and the Plaintiffs were not reasonably diligent in attempting to investigate

the cause of Wa’Landra's death.


                                                      4
¶13.    Plaintiffs, Wa’Landra’s heirs, argue that venue in Hinds County was always proper since the

discovery rule was applicable to all claims against the UMMC Defendants, tolling the statute of limitations

until the plaintiffs discovered the alleged negligence and omissions in the fall of 1999. Furthermore, they

argue that the discovery rule applies in this case since the acts or omissions causing the injuries resulting in

Wa’Landra’s death were latent and could not have been discovered.

¶14.    The Mississippi Tort Claims Act (“MTCA”) sets out certain requirements that a plaintiff must satisfy

in bringing a claim against a government entity or its subdivisions. At least ninety days before filing suit, a

plaintiff must file a notice of claim with the chief executive officer of the government entity. Miss. Code

Ann. § 11-46-11(1) (Rev. 2002). In addition, the MTCA provides a one-year statute of limitations that

begins to run from the date of the “tortious, wrongful or otherwise actionable conduct on which the liability

phase of the action is based.” Id. § 11-46-11(3).

¶15.    The discovery rule applies to the one-year MTCA statute of limitations. Moore ex. rel. Moore

v. Mem’l Hosp. of Gulfport, 825 So. 2d 658, 667 (Miss. 2002) (citing Barnes v. Singing River

Hosp. Sys., 733 So. 2d 199, 204 (Miss. 1999)). Williams v. Clay County, 861 So. 2d 953, 976

(Miss. 2003). The discovery rule will toll the statute of limitations “until a plaintiff ‘should have reasonably

known of some negligent conduct, even if the plaintiff does not know with absolute certainty that the

conduct was legally negligent.’” Id. (quoting Sarris v. Smith, 782 So. 2d at 725). Stated differently, “‘the

operative time [for the running of the statute of limitations] is when the patient can reasonably be held to

have knowledge of the injury itself, the cause of the injury, and the causative relationship between the injury

and the conduct of the medical practitioner.’” Id. (quoting Smith v. Sanders, 485 So. 2d 1051, 1052

(Miss. 1986). Moreover, to claim benefit of the discovery rule, a plaintiff must be reasonably diligent in

investigating the circumstances surrounding the injury. “The focus is on the time that the patient discovers,

                                                       5
or should have discovered by the exercise of reasonable diligence, that he probably has an

actionable injury.” Smith, 485 So. 2d at 1052 (emphasis added). See also Punzo v. Jackson County,

861 So. 2d 340, 346 (Miss. 2003); Sweeney v. Preston, 642 So. 2d 332 (Miss. 1994).

¶16.    Assuming without deciding that the injuries alleged here were latent, we find that the discovery rule

did not operate to toll the statute of limitations. First, the plaintiffs were not reasonably diligent in

investigating the cause of Wa’Landra’s injuries. They filed suit after a chance meeting with Venus

McDougle, a former employee of WGH. The record does not reflect any type of investigation into

Wa’Landra’s treatment prior to this chance meeting, which occurred approximately two years after her

death. The intent of the discovery rule is to protect potential plaintiffs who cannot, through reasonable

diligence, discover injuries done to them.

¶17.    Moreover, the plaintiffs, at that time of Wa’Landra’s death, had enough information such that they

knew or reasonably should have known that some negligent conduct had occurred, even if they did not

know with certainty that the conduct was negligent as a matter of law. Since the death certificate included

sepsis as one of the causes of death, it should have been apparent to the plaintiffs that some negligent

conduct had occurred. Additionally, Wa’Landra was hospitalized at Arkansas Children’s Hospital

subsequent to the bowel perforation which allegedly occurred at the University of Mississippi Medical

Center. This should have alerted her survivors of possible problems with her medical treatment.

¶18.    The plaintiffs filed their action against the UMMC defendants after the expiration of the MTCA

statute of limitations. Thus, their action against the UMMC Defendants was time barred, and the UMMC

Defendants were never proper parties to this action.

        II.     VENUE CANNOT REMAIN IN HINDS COUNTY SINCE THE
                PLAINTIFFS ONLY JOINED THE UNIVERSITY OF MISSISSIPPI
                MEDICAL CENTER, DR. MARK DABAGIA, AND DR. AVINASH

                                                     6
                 GULANIKAR FOR THE PURPOSE OF FIXING VENUE IN HINDS
                 COUNTY.

¶19.    The defendants argue that this action should not have remained in Hinds County after the dismissal

of the UMMC Defendants. First, the defendants contend that the plaintiffs had no reasonable claim of

liability against the UMMC Defendants. Moreover, the Defendants argue the UMMC Defendants were

joined for no other purpose but to fix venue of this action in Hinds County.

¶20.    Plaintiffs argue that at the time of filing they asserted valid claims against the UMMC Defendants

and at all times believed they had a good faith claim against these defendants. Plaintiffs further argue that

venue is determined at the time of filing, therefore venue was proper in Hinds County at the time of filing

and is still proper even after the claims against these defendants were dismissed. Additionally, they argue

that the voluntary dismissal does not change the rule that venue is determined at time of filing.

¶21.    In reviewing a trial court’s ruling on a motion to change venue, this Court applies the abuse of

discretion standard. Guice v. Miss. Life Ins. Co., 836 So. 2d 756, 758 (Miss. 2003). A trial judge’s

ruling on such an application “will not be disturbed on appeal unless it clearly appears that there has been

an abuse of sdiscretion or that the discretion has not been justly and properly exercised under the

circumstances of the case.” Id.

¶22.    Rule 82(b) of the Mississippi Rules of Civil Procedure provides that “[e]xcept as provided by this

rule, venue of all actions shall be as provided by statute.” Miss. Code Ann. § 11-11-3(1) provides that

“[c]ivil actions of which the circuit court has original jurisdiction shall be commenced in the county in which

the defendant or any of them may be found or in the county where the cause of action may occur or

accrue.” Moreover, “proper venue is determined at the time the lawsuit is originally filed, and subsequent

dismissal of the defendant upon whom venue is based does not destroy proper venue.” Estate of Jones



                                                      7
v. Quinn, 716 So. 2d 624, 628 (Miss. 1998) (citing Blackledge v. Scott, 530 So. 2d 1363, 1365 (Miss.

1988)).

¶23.      In Estate of Jones, we concluded that “[i]n suits involving multiple defendants, where venue is

good as to one defendant, it is good as to all defendants. This is true where the defendant upon whom

venue is based is subsequently dismissed from the suit.” Estate of Jones, 716 So. 2d at 627. Moreover,

in such cases, “venue as to the remaining defendants continues despite the fact that venue would have been

improper, if the original action had named them only.” Id. However, we have also held:

          Where an action is properly brought in a county in which one of the defendants resides, it
          may be retained notwithstanding there is a dismissal of the resident defendant, provided the
          following exists – [1] the action was begun in good faith in the bona fide belief that plaintiff
          had a cause of action against the resident defendant; [2] the joinder of the local defendant
          was not fraudulent or frivolous, with the intention of depriving the non-resident defendant
          of his right to be sued in his own county; [3] and there was a reasonable claim of liability
          asserted against the resident defendant.

Estate of Jones, 716 So. 2d at 627 (citing New Biloxi Hosp., Inc. v. Frazier, 245 Miss. 185, 146
So. 2d 882, 885 (1962)). When determining whether fraud was involved in the joining of defendants “the

proper question is not whether the plaintiff's attorney intended to fraudulently establish venue, but whether

the facts support inclusion of the defendant upon whom venue is based.” Estate of Jones, 716 So. 2d

at 628 (citing Jefferson v. Magee, 205 So. 2d 281, 283 (Miss. 1967)). The defendants argue that the

plaintiffs had no reasonable claim of liability against the UMMC Defendants and therefore fail to satisfy the

third prong of the Frazier test. We agree.

¶24.      This Court has held:

          [I]n order to prevail in a medical malpractice action, a plaintiff must establish, by expert
          testimony, the standard of acceptable professional practice; that the defendant physician
          deviated from that standard; and that the deviation from the standard of acceptable
          professional practice was the proximate cause of the injury of which plaintiff complains.


                                                         8
Brown v. Baptist Mem’l Hosp. DeSoto, Inc., 806 So. 2d 1131, 1134 (Miss. 2002) (citing Phillips

ex rel. Phillips v. Hull, 516 So. 2d 488, 491 (Miss. 1987)). See also Palmer v. Biloxi Reg’l

Med. Ctr., Inc., 564 So. 2d 1346, 1355 (Miss. 1990).

¶25.    Here, in response to the UMMC Defendants’ motion for summary judgment, the Plaintiffs

responded with two affidavits. The first witness, Netra McElroy, was at the time a certified Family Nurse

Practitioner and Clinical Nurse Specialist. We have held that a nurse is not qualified to testify as to the

causal nexus between death and an alleged deviation from the standard of care. Richardson v.

Methodist Hosp. of Hattiesburg, Inc., 807 So. 2d 1244, 1247-48 (Miss. 2002). Moreover, the

plaintiffs’ second witness, Dr. John Tilelli, made no mention of the UMMC Defendants or their alleged

negligence in his affidavit.

¶26.    Instead of moving forward, the plaintiffs voluntarily dismissed their claims against the UMMC

Defendants. The logical inference is that the plaintiffs’ claims against the UMMC Defendants were not

capable of withstanding a motion for summary judgment. If the plaintiffs’ claims could not survive a motion

for summary judgment, as is obviously the case here, then they clearly failed to assert a reasonable claim

of liability against the UMMC Defendants. Thus, the plaintiffs failed to satisfy the third prong of the

Frazier test. The trial judge therefore clearly erred in concluding that venue was proper in Hinds County

after the voluntary dismissal of the UMMC Defendants. Furthermore, it is clear that the trial judge abused

his discretion in refusing the defendants’ application for a change of venue.

        III.     WAYNE GENERAL HOSPITAL IS A "COMMUNITY HOSPITAL
                 " UNDER THE MISSISSIPPI TORT CLAIMS ACT ENTITLING IT
                 TO EXCLUSIVE VENUE IN WAYNE COUNTY.

¶27.    The defendants argue that under Miss. Code Ann. § 41-13-10, WGH is a ‘community hospital”

as defined in the MTCA. Hospitals and physicians protected by the MTCA enjoy their own unique venue

                                                     9
statute provided for in Miss. Code Ann. § 11-46-13(2). The defendants argue that under Miss. Code §

11-46-13(2) the only proper venue is Wayne County, Mississippi.

¶28.      Plaintiffs argue that Miss. Code Ann. § 11-46-13(2) does not preclude other venues. They argue

that the statute does not provide for only one venue; therefore, venue may be determined by Miss. Code

Ann. § 11-11-3(1).

¶29.      The MTCA provides the exclusive remedy for suits and claims asserted against the state and its

political and corporate subdivisions. Miss. Code § 11-46-1(g) defines the term “governmental entity” to

include “state and political subdivisions as herein defined.” For purposes of the MTCA,

          “Political subdivision” means any body politic or body corporate other than the state
          responsible for governmental activities only in geographic areas smaller than that of the
          state, including, but not limited to, any county, municipality, school district, community
          hospital as defined in Section 41-13-10, Mississippi Code of 1972, airport
          authority or other instrumentality thereof, whether or not such body or instrumentality
          thereof has the authority to levy taxes or to sue or be sued in its own name.

Miss. Code Ann. § 11-46-1(i) (2002) (emphasis added). According to Miss. Code Ann. § 41-13-10(c)

(2001),

          “Community hospital” shall mean any hospital, nursing home and/or related health facilities
          or programs, including without limitation, ambulatory surgical facilities, intermediate care
          facilities, after-hours clinics, home health agencies and rehabilitation facilities, established
          and acquired by boards of trustees or by one or more owners which is governed, operated
          and maintained by a board of trustees.

Miss. Code Ann. § 11-46-7(1) provides the exclusive remedy “against the governmental entity or its

employees or the estate of the employee for the act or omission which gave rise to the claim or suit.”

Furthermore, “any claim made or suit filed against a governmental entity or its employee to recover

damages for any injury . . . shall be brought only under the provisions of this chapter; notwithstanding the

provisions of any other law to the contrary.” Id. The MTCA venue statute reads as follows:


                                                        10
        The venue for any suit filed under the provisions of this chapter against the state or its
        employees shall be in the county in which the act, omission or event on which the liability
        phase of the action is based, occurred or took place. The venue for all other suits filed
        under the provisions of this chapter shall be in the county or judicial district thereof in which
        the principal offices of the governing body of the political subdivision are located. The
        venue specified in this subsection shall control in all actions filed against governmental
        entities, notwithstanding that other defendants which are not governmental entities may be
        joined in the suit, and notwithstanding the provisions of any other venue statute that
        otherwise would apply.

Miss. Code Ann. § 11-46-13(2). The second sentence of this statute “controls only in ‘all other suits filed

under the provisions of this chapter,’ meaning all suits other than those filed against state employees.”

Estate of Jones, 716 So. 2d at 628.

¶30.    This Court has held that where a plaintiff sues a county, the only proper venue is that county:

        There is sound reason for requiring a county to be sued in the county, or in the court which
        sits at the county site and has jurisdiction of the suit. A county can only act through it's
        officers, and these officers are charged with various duties for the public welfare. In
        defending suits against counties, the officers might be taken out of the county or called
        away from their public duties and the public interests would suffer in many cases by reason
        of their absence from the duties while attending court in other places than at the county site.
        The records might often have to be carried away from the county site, if such suits were
        maintained, to the place where the suit was tried and would endanger the safety of the said
        records and discommode the safety of the said records and discommode the public who
        might desire to resort to the records for any lawful purpose for which they are made and
        used.

Boston v. Hartford Acc. & Indem. Co., 822 So. 2d 239, 24 (Miss. 2002) (quoting City of Jackson

v. Wallace, 189 Miss. 252, 196 So. 223, 224-25 (1940)).

¶31.    Here, it is clear that venue was proper only in Wayne County. First, WGH is, as the plaintiffs put

it, “a creature of the state of Mississippi.” According to WGH, it is “a hospital institution owned and

operated by Wayne County and its Board of Supervisors and thus is a political subdivision of the state of

Mississippi.” Thus, there is no dispute that the MTCA applies to WGH. In addition, the plaintiffs do not

dispute that WGH is a “community hospital” for purposes of the MTCA.

                                                      11
¶32.    The MTCA is clear on this point: where a plaintiff files suit against an MTCA-protected public

entity other than the state of Mississippi or its employees, venue is proper only in the “county or judicial

district thereof in which the principal offices of the governing body of the political subdivision are located.”

As we concluded in Estate of Jones, this portion of Miss. Code Ann. § 11-46-13(2) refers to all suits

other than those filed against state employees. The plaintiffs do not allege that WGH is a state employee,

and the record shows that WGH is a political subdivision of Wayne County, Mississippi. Thus, the second

sentence of Miss. Code Ann. § 11-46-13(2) applies to this case. Having determined that Hinds County

was never a proper venue for this action, we conclude that the only proper venue for the plaintiffs’ action

against WGH is Wayne County, Mississippi.

        IV.      THE PLAINTIFFS’ CLAIMS AGAINST WAYNE GENERAL
                 HOSPITAL SHOULD HAVE BEEN DISMISSED BY THE CIRCUIT
                 COURT JUDGE SINCE NO NOTICE OF CLAIM WAS TIMELY
                 FILED AND ANY CLAIMS ARE BARRED BY THE ONE YEAR
                 STATUTE OF LIMITATIONS UNDER MISS. CODE § 11-46-11(3).

¶33.    Defendants argue that the circuit court judge erred in refusing to grant their motion to dismiss.

According to the defendants, the plaintiffs failed to timely submit a Notice of Claim under Miss. Code §

11-46-11(1). They further argue that under Miss. Code § 11-46-11(3) the Notice of Claim and any cause

of action must be commenced within one year after the date of the alleged acts of negligence or omissions.



¶34.    Plaintiffs argue that the circuit court judge did not err in his refusal to grant the defendants’ motion

to dismiss. They argue that the defendants failed to raise this argument in their Petition for Interlocutory

Appeal and are therefore precluded from raising the issue now. Furthermore, plaintiffs argue that the

statute of limitations provided for in Miss. Code § 11-46-11(3) is subject to the discovery rule, therefore




                                                      12
the statute of limitations on their action did not begin until the fall of 1999. Moreover, plaintiffs argue that

the trial judge reserved ruling on the motion - that is, the trial judge did not rule on the motion.

¶35.     The defendants acknowledge that they failed to raise this issue on appeal, but they cite Tinnon v.

Martin, 716 So. 2d 604, 613 (Miss. 1998), where the Court addressed a defendant’s constitutional

argument that was not raised on appeal in order to promote judicial economy in the courts. They argue

that in the interest of judicial economy this Court should consider this issue on appeal. However, it is clear

that this issue is not properly before the Court. Under our Rules of Appellate Procedure, a party requesting

permission to take interlocutory appeal must submit a petition which

         shall contain a statement of the facts necessary to an understanding of the question of law
         determined by the order of the trial court; a statement of the question itself; and a
         statement of the reasons why the certification required by Rule 5(a) properly was made or
         should have been made.

M.R.A.P. 5(b) (emphasis added). The defendants concede that they did not include this assignment of

error in their Petition for Interlocutory Appeal. We are therefore procedurally barred from deciding this

issue.

                                             CONCLUSION

¶36.     We conclude that the learned trial judge abused his discretion in denying the defendants’ motion

to transfer venue. At the time of Wa’Landra’s death, the plaintiffs knew or reasonably should have known

enough to recognize that negligent conduct had occurred in connection with her medical treatment.

Moreover, the heirs were not reasonably diligent in investigating the cause of Wa’Landra’s injuries. As a

result, the discovery rule does not apply in this case. The plaintiffs’ claims against the University of

Mississippi Medical Center, Dr. Mark Dabagia, and Dr. Avinash Gulanikar (“UMMC Defendants”) were,

therefore, time-barred, and the UMMC Defendants were never proper parties to this lawsuit. Second,



                                                      13
venue is improper in Hinds County as to the remaining defendants because the plaintiffs failed to assert a

reasonable claim of liability against the UMMC Defendants; therefore, pursuant to Frazier, venue is not

proper in Hinds County as to the remaining defendants since the resident UMMC Defendants have been

dismissed. Third, Wayne General Hospital is a community hospital for purposes of the MTCA and is

therefore entitled to venue in the county in which the principal offices of its governing body are located, i.e.,

Wayne County. Finally, we decline to pass on whether WGH’s motion for dismissal should have been

granted since that issue is not properly before this Court. Therefore, we reverse the trial court’s order

denying the defendants’ motion to transfer venue, and we remand this case to the trial court with directions

that it promptly transfer the venue of this case to the Circuit Court of Wayne County for further proceedings

consistent with this opinion.

¶37.    REVERSED AND REMANDED.

     PITTMAN, C.J., WALLER, P.J., COBB, CARLSON AND DICKINSON, JJ.,
CONCUR. EASLEY, J., DISSENTS WITHOUT SEPARATE WRITTEN OPINION. DIAZ
AND GRAVES, JJ., NOT PARTICIPATING.




                                                      14